     Case 3:20-cv-01687-BAS-BGS Document 13 Filed 11/02/20 PageID.296 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNIVERSITY OF SOUTHERN                                Case No. 20-cv-1687-BAS-BGS
      CALIFORNIA, on Behalf of its Keck
12
      Hospital of USC,                                      ORDER GRANTING JOINT
13                                                          MOTION TO TRANSFER VENUE
                                         Plaintiff,
                                                            (ECF No. 12)
14
            v.
15
      AIDS HEALTHCARE FOUNDATION,
16    et al.
17                                 Defendants.
18
19
20         Pending before the Court is the parties’ joint motion to transfer venue. (ECF No.
21   12.) Based on the parties’ joint submission, the Court finds that the venue is proper in the
22   United States District Court for the Central District of California. Therefore, the Court
23   GRANTS the joint motion to transfer venue and TRANSFERS VENUE to the United
24   States District Court for the Central District of California. All pending motions shall be
25   resolved by the transferee Court.
26         The parties specifically request the Court to transfer the case to the Western Division
27   of the Central District of California. The Court defers the assignment of division to the
28   transferee court because the transferee court is best positioned to weigh judicial economy

                                                      -1-
                                                                                          20cv1687
     Case 3:20-cv-01687-BAS-BGS Document 13 Filed 11/02/20 PageID.297 Page 2 of 2



 1   and administrative considerations.   See J.G. v. Los Angeles Unified Sch. Dist., No.
 2   LACV191268JGBEX, 2020 WL 2121429, at *2 (C.D. Cal. Mar. 2, 2020) (“Cases in the
 3   Central District are assigned to each division based on a delicately balanced assignment
 4   system.”).
 5
 6         IT IS SO ORDERED.
 7
 8   DATED: October 30, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
                                                                                      20cv1687
